DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite: “generating an occupancy height map by stacking spatial value histograms in a height direction while projecting the 3D map of the interior on a two-dimensional (2D) plane”. This limitation is considered indefinite because it is unclear how stacking spatial value histograms in a height direction could lead to the generation of the occupancy map, especially that the claims recite “while projecting the 3D map onto the 2D plane. That is, it is unclear what the claims are trying to reveal with this limitation. Is the occupancy height map a result of the 3D to 2D projection or the histogram stacking, in which the 3D to 2D projection are independent steps from each other? Or is this a chain of cause-effect steps that lead to the generation of the occupancy height map (3D to 2D projection yields the spatial value histogram, which in turn yields the occupancy height map?). Furthermore, it is unclear what the link between the spatial value histograms and the 3D map are, how they are obtained or what they result from. Therefore, the claims are considered indefinite for being incomplete, i.e. omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: generation of spatial value histograms. Claims 2-9 depend from claim 1, include all of its limitations but do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 2 recites: “detecting an area including spatial value data at a preset ratio in the 2D map as a valid data area”. This limitation is considered indefinite because it is unclear whether the spatial value data recited herein, is part of or included in the spatial value histograms recited in the independent claim from which the occupancy map is generated. Furthermore, it is unclear what a valid data area refers to, or how different it is from the area including the spatial value data. The term “valid” is a relative term which renders the claim indefinite. The term “valid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or reference this data is considered valid. That is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claims are indefinite. 
Claim 3 recites: “acquiring data of a travel path and a scanning path of the autonomous mobile robot in the interior; setting a part of the occupancy height map corresponding to the travel path of the autonomous mobile robot as a travelable area”. It is unclear what the difference between the travel path and the scanning path of the autonomous mobile robot, or how the travel path of the autonomous vehicle distinguished from the scanning path. Furthermore, the independent claim recites generating a scan path for the autonomous mobile robot, so it is unclear if the scanning path recited in claim 3 is the same as the scan path recited in the independent claim or a different one. In addition to that, it is unclear what “a part of the occupancy height map corresponding to the travel path” refers to, is it a matching/comparison process between the part of the occupancy height map and the travel path, or is it something else? And if it is the case, the occupancy height map and the travel path are different incomparable entities, so it is unclear how a part of the occupancy height map could be corresponding to the travel path. Also, the term “travelable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard or reference this area is considered travelable. That is, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of the claims are indefinite. Claim 4 depends from claim 3, includes all of its limitations but does not cure its deficiencies, rendering it rejected under the same rationale.
Claim 4 recites “removing noise from a part of the scanning path extending to the edges of the racks in the occupancy height map without removing noise from a part of the scanning path crossing the edges of the racks”. These limitations are indefinite because the boundaries or ranges of the part of the scanning path “extending to the edges” and “crossing the edges” are not defined. That is, it is unclear where this part starts and where it ends, what it includes or what it excludes, and whether the part extending to the edges may or may not overlap with the part of the scanning path crossing the edges. Therefore, the metes and bounds of the claims are indefinite. The claim also recites, “the scanning path crossing the edges of the racks”. There is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends. 
Claim 5 recites “after the removing of the noise caused by the mobile object, removing remaining noise from the occupancy height map”. This limitation is considered indefinite because it is unclear what the remaining noise includes, or what it refers to with respect to the noise that was originally removed (i.e. caused by a moving object). Is this remaining noise caused by moving objects too? Or is it caused by something else? The metes and bounds of the claim are indefinite. 
Claim 6 recites: “detecting a grade of the occupancy height map; and correcting a tilt of the occupancy height map by rotating the occupancy height map by the detected grade”. First, it is unclear what the difference between the grade of the occupancy height map and the tilt of the occupancy height map is, especially that the tilt appears to be corrected by the detected grade. If the grade and tilt are intended to refer to the different orientations of the occupancy height map, it is unclear how the tilt could be corrected using the same detected grade. Furthermore, it is unclear why or based on what rationale, the tilt should be corrected using the detected grade, if the tilt of the occupancy height map has not been detected to be erroneous in the first place. Therefore, the claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: determining/detecting an error in the tilt of the occupancy height map.
Claim 7 recites: “wherein the racks are installed in the interior”. There is insufficient antecedent basis for the racks in the claim nor in the claim from which it depends. Therefore, the metes and bounds of the claim are indefinite. Claims 8 and 9 depend from claim 7, include all of its limitations, but do not cure its deficiencies, rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of generating a scan path, generating an occupancy height map by stacking spatial value histograms in a height direction while projecting the 3D map of the interior on a two-dimensional (2D) plane, and removing the noise. 
The invention as drafted, is a process that, under its broadest reasonable interpretation, cover its performance in the mind but for the recitation of generic computer components. That is nothing in the claim elements preclude the steps from practically being performed in the mind. For example, a user can mentally create or construct a scan path in an interior by projecting a 3D coordinates of a map acquired from a sensing apparatus onto a 2D plane (3D coordinate to 2D coordinate transformation manually), by stacking spatial value histograms in a height direction i.e. Z-coordinate projection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 10 recites the “by a computing device including one or more processors and a memory that stores one or more programs executed by the one or more processors”. The computing device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, claims recite, “acquiring a three-dimensional (3D) map of an interior”. Acquiring a three-dimensional map is considered insignificant extra solution activity, i.e. data gathering necessary for performing the map generation functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computing device to perform the map generation step amounts to no more than mere instructions to apply the exception using a generic computer component. With respect to acquiring the 3D map, this is considered well-understood, routine and conventional activities in the form of data gathering because MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The claims are not patent eligible.
Dependent claims 2-9 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (US 20070156286A1).
Regarding claims 1 and 10, Yamauchi discloses: a method of generating a scan path of an autonomous mobile robot, which is performed by a computing device including one or more processors and a memory that stores one or more programs executed by the one or more processors [0012], the method comprising: 
acquiring a three-dimensional (3D) map of an interior ([0015]: “combine range data from a 360-degree planar LIDAR system with three-dimensional (3D) depth map data provided by a stereo vision system, the combination of which is then analyzed using a Scaled Vector Field Histogram algorithm; [0110]; Fig. 44, 45, 47; [0130]: through a hallway”;
generating an occupancy height map by stacking spatial value histograms in a height direction while projecting the 3D map of the interior on a two-dimensional (2D) plane ([0127]; [0149]); and;
removing noise which is caused by a mobile object moving in the interior from the occupancy height map ([0150]: “Once the statistics grid is computed to filter out spurious readings, false short depth-readings a set of heuristic rules are used to classify grid cells as obstacles based on the properties of the robot system”; Grid to Grid slope threshold classification and/or grid minimum height threshold classification are broadly interpreted to read on the removing of the noise caused by the moving object-i.e. removing unnecessary grids). 
Regarding claim 3, Yamauchi discloses the 3D map of the interior is generated by the autonomous mobile robot scanning the interior while travelling in the interior ([0015]; [0110]; and the removing of the noise caused by the mobile object comprises: acquiring data of a travel path and a scanning path of the autonomous mobile robot in the interior ([0031]; Fig. 16 clear path bins and obstacle free paths); setting a part of the occupancy height map corresponding to the travel path of the autonomous mobile robot as a travelable area (Fig. 15, Fig. 17, [0031]: clear path bins and obstacle free path; [0036]: clear trajectory; ); and removing the noise caused by the mobile object by using the scanning path in the travelable area of the occupancy height map. ([150]-[0156]: classifying grids that correspond to specific objects by Grid to Grid slope threshold classification and/or grid minimum height threshold classification).
Regarding claim 5, Yamauchi discloses after the removing of the noise caused by the mobile object, removing remaining noise from the occupancy height map. ([0150]-[0159]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 20070156286A1) in view of LIN (CN107358228A: Examiner relied on English translation attached)
Regarding claim 2, Yamauchi discloses the generating of the occupancy height map comprises: converting the 3D map of the interior into a 2D map by projecting the 3D map on the 2D plane.
However, Yamauchi does not explicitly state detecting an area including spatial value data at a preset ratio in the 2D map as a valid data area.
On the other hand, LIN teaches detecting an area including spatial value data at a preset ratio in the 2D map as a valid data area (Page 1, Lines 49-51: “A closed area confirmation module configured to confirm at least one closed area formed by the pixel points if it is determined that there is a pixel point in the image to be recognized whose pixel value is within a preset pixel value range”; Page 5, Lines 275-283).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Yamauchi reference and include features from the LIN reference, to confirm or validate the area in the 2D map based on preset value. Doing so would guarantee the generation of a more accurate and acceptable 2D map based on preset or predetermined requirements. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 20070156286A1) in view of SHOJI (JP 2013218411 A; Examiner relied on English translation attached herein).
Regarding claim 6, Yamauchi does not explicitly state detecting a grade of the occupancy height map; and correcting a tilt of the occupancy height map by rotating the occupancy height map by the detected grade. 
On the other hand, SHOJI teaches detecting a grade of the occupancy height map; and correcting a tilt of the occupancy height map by rotating the occupancy height map by the detected grade (Claims).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Yamauchi reference and include features from the SHOJI reference, and correct the tilt of the occupancy map. Doing so would yield more accurate properties of the occupancy height map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669